Opinion by
Htjkt, J.
§ 736. Agreement of counsel, not in writing, as to admission of evidence; enforcement of, not error,, when. Before the trial of this cause, the counsel of the parties agreed to allow on the trial all testimony that would throw light on the transaction involved in the suit. This agreement was oral, but was not denied. On the trial, appellees by parol proved the contents of a written instrument, without accounting for the loss of such instrument. This evidence was material, and was objected to by appellant upon the ground that it was secondary. Appellees contended that it was admissible under said agreement, and appellant replied that said agreement, not *647being in writing, was not binding. The testimony was admitted, and the question as to the correctness of this action of the trial court is presented by bill of exception and is assigned as error for which the judgment, which was for appellees, should be reversed. Held: The court did not abuse its discretion in admitting the evidence. In Williams v. Huling, 43 Tex. 113, it is said: “Although the court may not be required to enforce agreements unless in writing and signed by the parties or their attorneys, still it by no means follows that the court commits any error of which a party to such agreement may complain by the exercise of its discretionary powers, so as to prevent their obtaining an unfair advantage by the violation of such agreements.”
May 27, 1885.
Affirmed.